Citation Nr: 1031140	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  05-25 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel





INTRODUCTION

The Veteran had active military service from March 1962 to March 
1974; he died in 2003.  The appellant is the Veteran's widow.  

This matter comes from the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision by the Regional Office 
and Insurance Center (RO&IC) in Philadelphia, Pennsylvania.  By 
that rating action, the RO&IC, in part, denied the appellant's 
claim of entitlement to service connection for the cause of the 
Veteran's death.  In January 2008, the Board remanded the claim 
on appeal to the RO&IC for additional notice.  The requested 
development has been completed and the case has returned to the 
Board for appellate consideration.  


FINDINGS OF FACT

1.  The Veteran's certificate of death shows that he died in 2003 
as a result of a cardiac arrest that was due to (or as a 
consequence of ) myocardial infarction and coronary artery 
disease.  

2.  At the time of the Veteran's death, service connection was in 
effect for residuals of a low back injury (evaluated as 60 
percent disabling), depressive neurosis (evaluated as 30 percent 
disabling) and residuals of a left ankle injury (evaluated as 10 
percent disabling).  A total disability based on individual 
unemployability (TDIU) had been granted from August 13, 1993.  

3.  The Veteran's cardiovascular symptoms were not present within 
service or within a year of discharge, and are not related to 
service.

4.  The appellant is not competent in her assertion that the 
Veteran's service-connected low back disorder and depressive 
disorder were contributory factors in his death.  


5.  The preponderance of the probative evidence is against a 
finding that a disability of service origin or a service-
connected disability caused or contributed to the Veteran's 
death.


CONCLUSIONS OF LAW

1.  Cardiovascular disease was not incurred in or aggravated by 
service and may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2009). 

2.  Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1310, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist 

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2009).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).




After having carefully reviewed the record on appeal, the Board 
has concluded that the notice requirements of VCAA have been 
satisfied. 

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, VA may proceed 
with adjudication of a claim if errors in the timing or content 
of the notice are not prejudicial to the claimant.  Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.

The RO&IC sent the appellant a letter in September 2003, and she 
was informed of the requirements needed to establish entitlement 
to service connection for the cause of the Veteran's death.  
Additional private, as well as VA medical evidence, was 
subsequently added to the claims files.  A letter sent to the 
appellant in February 2008 provided additional information on the 
requirements needed to establish entitlement to service 
connection for the cause of the Veteran's death.

In accordance with the requirements of VCAA, the September 2003 
and February 2008 letters informed the appellant what evidence 
and information she was responsible for obtaining and the 
evidence that was considered VA's responsibility to obtain.  
Duplicate medical evidence was subsequently added to the claims 
files after the issuance of the February 2008 letter.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), it was held 
that VA must advise the appellant that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The appellant was informed of the 
Dingess elements via a February 2008 letter. 






In addition, in the context of a claim for DIC benefits, as in 
the present case, appropriate notice from the RO to the appellant 
must include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  As a result of the 
letter sent by VA to the appellant in February 2008, VA has 
satisfied the notice requirements outlined in Hupp.

The Board concludes that all available evidence has been obtained 
and that there is sufficient medical evidence on file on which to 
make a decision on the issue decided on appeal.  The appellant 
has been given ample opportunity to present evidence and argument 
in support of her claim for service connection for the cause of 
the Veteran's death.  According to a Supplemental Statement of 
the Case (SSOC) Notice Response letter, dated and signed by the 
appellant in April 2010, she indicated that she did not have any 
additional evidence to submit and requested that  the Board 
immediately proceed with readjudication of the claim.  The Board 
additionally finds that general due process considerations have 
been complied with by VA.  See 38 C.F.R. § 3.103 (2009).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  The Veteran's service treatment 
records, as well as numerous post-service VA and private medical 
reports, to include terminal hospital records from the University 
of Pennsylvania Health System, are contained in the claims files.  
In October 2005, a VA physician provided an opinion on the 
etiological relationship, if any, between the Veteran's fatal 
cardiac arrest and his service-connected disabilities.  A copy of 
the October 2005 opinion has been associated with the claims 
files.  


As discussed below, there is no probative evidence suggestive of 
a direct or contributory linkage between the Veteran's service-
connected disorders and his death; nor evidence indicating that 
the Veteran would not have been able to withstand a heart 
transplant due to chronic physical pain caused by his service-
connected low back disability, as contended by the appellant.  
Further medical development is not warranted.   McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 
5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i) (2009). 

The appellant and her representative have not identified any 
additional evidence that must be obtained prior to appellate 
review of the claim on appeal.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The record is complete and the case is ready for 
review.


II. The Merits of the Appeal

In this decision, the Board will discuss the relevant law which 
it is required to apply. This includes statutes published in 
Title 38, United States Code
 ("38 U.S.C.A "); regulations as published in the Title 38 of the 
Code of Federal Regulations ("38 C.F.R.") and the precedential 
rulings of the Court of Appeals for the Federal Circuit (as noted 
by citations to "Fed. Cir.) and the Court of Appeals for Veterans 
Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions. 38 U.S.C.A 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must 


be sufficient to enable the claimant to understand the precise 
basis for the Board's decision, as well as to facilitate review 
of the decision by courts of competent appellate jurisdiction. 
The Board must also consider and discuss all applicable statutory 
and regulatory law, as well as the controlling decisions of the 
appellate courts).

The appellant argues that the Veteran's service-connected low 
back disorder and resulting depressive disorders were 
contributory factors in his death.  She argues that but for the 
Veteran's service-connected back disability, and its resulting 
depressive neurosis secondary to severe pain, the Veteran would 
have accepted a heart transplant procedure - i.e., the Veteran's 
wishes would have included declining the transplant procedure to 
avoid the resulting pain.  Having carefully considered the claim 
in light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.
 
Service connection may be established for the cause of a 
Veteran's death when a service-connected disability "was either 
the principal or a contributory cause of death."  38 C.F.R. § 
3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. 
§§ 1110 and 1112 (setting forth criteria for establishing service 
connection). A service-connected disability is the principal 
cause of death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of death 
or was etiologically related thereto." 38 C.F.R. § 3.312(b).

For a service-connected disability to constitute a contributory 
cause of death, it must be shown to have contributed 
substantially and materially to the Veteran's 
death; combined to cause death; aided or lent assistance to the 
production of death; or resulted in debilitating effects and 
general impairment of health to an extent that would render the 
Veteran materially less capable of resisting the effects of other 
disease or injury causing death, as opposed to merely sharing in 
the production of death.  38 C.F.R. § 3.312.


Although there are primary causes of death that by their very 
nature are so overwhelming that eventual death can be anticipated 
irrespective of coexisting 
conditions, even in such cases, consideration must be given to 
whether there may be a reasonable basis to hold that a service-
connected condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a).

Certain disorders, such as cardiovascular disorders, may be 
presumed to have been incurred during active military service if 
they manifest to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

In order to prevail on the issue of service connection in the 
context of this claim, once the death of the Veteran has been 
established, there must be medical evidence, or in certain 
circumstances, competent lay evidence of in-service occurrence or 
aggravation of a disease or injury leading to death within the 
regulatory scheme; and competent medical evidence of a nexus 
between an in-service injury or disease and death.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The mere occurrence of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim. 38 C.F.R. § 3.303(b).  



Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is to be established by continuity of symptomatology, 
there must be medical evidence that relates the disability to 
that symptomatology.  Id.

Lay evidence may be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (i.e., when the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for example, 
a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007).  

However, whether lay evidence is competent and sufficient in a 
particular case is a fact issue.  Id.  Further, after a 
determination of competence is made, the Board is further 
obligated to determine whether lay evidence is credible.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 1331); see Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994). In the evaluation of evidence, VA adjudicators 
may properly consider internal inconsistency, facial plausibility 
and consistency with other evidence submitted on behalf of the 
claimant. Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 
125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the Board 
has the "authority to discount the weight and probative value of 
evidence in light of its inherent characteristics in its 
relationship to other items of evidence").

The appellant does not contend, and the record does not suggest 
that the Veteran had a cardiovascular disease in or as a result 
of any incident of military service.  There is no evidence of any 
subjective complaints or clinical findings of any cardiovascular 
pathology in the Veteran's service treatment records or within a 
year of service discharge in 1974, nor does the appellant contend 
otherwise.  Therefore, 


the presumption of in-service incurrence for a cardiovascular 
disorder is not for application.  38 U.S.C.A. §§ 1101, 
1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309.  Further, there is 
no basis to award service connection for a cardiovascular 
disorder based on chronicity in service or continuous symptoms 
thereafter.  38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. at 494-97.

The appellant has not submitted any medical evidence of a nexus 
between the Veteran's fatal cardiovascular disease to his 
military service decades earlier, and she does not contend 
otherwise. 

The Veteran's certificate of death shows that he died in 2003 as 
a result of a cardiac arrest that was due to (or as a consequence 
of ) myocardial infarction and coronary artery disease.  

At the time of the Veteran's death, service connection was in 
effect for residuals of a low back injury (evaluated as 60 
percent disabling), depressive neurosis (evaluated as 30 percent 
disabling) and residuals of a left ankle injury (evaluated as 10 
percent disabling).  A TDIU had been granted from August 13, 
1993.  

In support of her claim, the appellant submitted May 1999 and May 
2003 reports, prepared by the University of Pennsylvania Medical 
Center, and an October 2004 letter, prepared by Michael A. Acker, 
M. D..  In May 1999, the Veteran was admitted to the facility for 
a triple vessel coronary artery disease bypass grafting times 
four (4).  It was noted that the Veteran had previously been 
turned down for bypass surgery by several "centers" because of 
his history of severe, cervical spinal stenosis and concern 
regarding spinal cord ischemia.  After a preoperative 
consultation, it was determined that the Veteran was at a small 
risk of spinal cord ischemia and that with high intraoperative 
pressures and careful spinal cord monitoring, bypass surgery 
could be performed safely.  After an extensive consultation with 
the Veteran, elective revascularization was performed. 



A 2003 terminal hospital record shows that the Veteran developed 
a new myocardial infarction and cardiogenic shock, as well as 
ventricular fibulation, and was placed on emergent peripheral 
cardiopulmonary bypass.  With the exception of the material 
discussed below, in none of this evidence are the Veteran's 
service-connected disorders mentioned as a causative or 
contributory factor to his cardiac disorder.  

Evidence against the appellant's claim includes an October 2005 
VA physician's opinion.  After a review of the Veteran's medical 
record, the VA examiner concluded that the Veteran's cervical 
spine and low back conditions did not contribute to his death.  
There is no other opinion that is contrary to the VA examiner's 
opinion and that is supportive of the appellant's claim. 

In an October 2004 statement, Dr. Acker indicated that it was 
obvious that the Veteran's heart would not recover and that his 
sole chance of survival was a cardiac transplant.  In relevant 
part, Dr. Acker noted:

"The [Veteran's] family felt very strongly that the 
[Veteran] would not want to undergo this procedure.  
Because of his severe and ongoing pain, such an 
operation would likely aggravate the chronic pain 
syndrome that he already had.  At their request, he 
was made a [do not resuscitate code for 
cardiopulmonary resuscitation].  He was made 
comfortable.  The peripheral bypass was turned off and 
he was allowed to expire."  

Dr. Acker's statement does not support a finding that the 
Veteran's service-connected back, left ankle, and mental disorder 
contributed "substantially or materially" to his death.  There 
is no suggestion in his statement that the Veteran's service-
connected disorders combined or "lent assistance" to the 
production of death from the non-service-connected cardiac 
disability, within the intent of 38 C.F.R. § 3.312(c) (2009).  
Both the language and the context of Dr. Acker's letter 


demonstrates that it was the family's decision, not apparently 
based upon medical advice or decision, and in conjunction with 
the Veteran's perceived wishes, to spare the Veteran what was 
understandably perceived as increased discomfort which would 
result from a cardiac transplant.  

Such a reading is in accord with the provisions of  38 C.F.R. § 
3.312(c)(2) and (3).  Under the former:

Generally, minor service-connected disabilities, 
particularly 
those of a static nature or not materially affecting a 
vital organ, 
would not be held to have contributed to death 
primarily due to 
unrelated disability. In the same category there would 
be included 
service-connected disease or injuries of any 
evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent 
or static nature 
involving muscular or skeletal functions and not 
materially affecting 
other vital body functions.
 
38 C.F.R. § 3.312(c)(2) (Italics added).  

Similarly, under 38 C.F.R. § 3.312(c)(3):

Service-connected diseases or injuries involving 
active processes affecting vital organs should receive 
careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent 
that would render the person materially less capable 
of resisting the effects of other disease or injury 
primarily causing death. Where the service-connected 
condition affects vital organs as distinguished from 
muscular or skeletal functions and is evaluated as 100 
percent disabling, debilitation may be assumed.

38 C.F.R. § 3.312(c)(3) (Italics added).   

The Veteran was not in receipt of service connection for any 
disorder of a vital organ, but of the musculoskeletal system and 
a depressive disorder.  Moreover, the appellant's contention that 
the service-connected depressive and musculoskeletal disorders 
effectively precluded treatment for the non-service-connected 
cardiac disorder is not competent medical evidence.     

The appellant is competent to provide statements concerning 
factual matters of which she has firsthand knowledge (i.e., 
experiencing or observing pain in the Veteran's feet and 
shortness of breath).  See Barr v. Nicholson, 21 Vet. App. 303 
(2007); Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  Further, under certain 
circumstances, lay statements may serve to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability, or symptoms of disability, 
susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009);  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

The appellant's contention is not competent medical evidence to 
support a finding that the Veteran would not have been able to 
withstand the procedure due to chronic pain caused by his 
service-connected low back disorder, or that the service-
connected disorders were causal or contributory factors in his 
death .  By "competent medical evidence" is meant in part that 
which is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions. 38 C.F.R. § 3.159(a).  The appellant has not shown, 
nor claimed, that she possesses the medical expertise that is 
required to render a competent opinion as to actual diagnoses 
and/or medical causation. See Barr, supra; Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (finding veteran competent to describe 
dry, itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 
465 (1994) (cautioning that lay testimony that veteran suffered a 
particular illness (bronchial asthma) was not competent evidence 
because matter required medical expertise).


Instead, and apart from her understandable concern for further 
pain the Veteran may have sustained, the appellant's essential 
argument is premised her speculation that the Veteran would not 
have been medically able to withstand the aftermath of the 
surgical procedure in question.  This contention is not a basis 
for a grant of service connection under 38 C.F.R. § 3.312(a)

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence weighs against the claim, that 
doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for the cause of the Veteran's death is 
denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


